DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 06 Dec 2022 has been entered.  Claims 1-17 are pending in the application.  Claim 1 is currently amended.  Applicant’s amendment to the Specification and Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 06 Sep 2022.
The prior 35 U.S.C. 112(b) rejection is withdrawn as requested (Pg. 6-10) based on the amendment to the claims together with applicant’s arguments regarding the claim interpretation under 35 U.S.C. 112(f).
Response to Arguments
Applicant’s arguments, see Pg. 6-10, filed 06 Dec 2022, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rosen (WO Pub. 94/09842 A1) or Davidson et al. (U.S. Pub. 2017/0095624).
Applicant presents arguments in Pg. 8-10 stating that the claim limitation “transfer assembly configured to move the capsule within the main body” should not have been interpreted as invoking 35 U.S.C. 112(f). Upon reconsideration Examiner concurs with applicant’s position that the term “transfer” in the limitation does connote sufficient structure such that the limitation does not invoke 35 U.S.C. 112(f).
By no longer interpreting the claims as invoking 35 U.S.C. 112(f) three of the four 35 U.S.C. 112(b) rejections are obviated. (The fourth item is resolved based upon the amendment to claim 1.) Additionally, by no longer interpreting the claims as invoking 35 U.S.C. 112(f) the scope of claim 1 must be considered more broadly than was done in the examination of the preceding Office action. The present Office action is thus sent as a second Non-Final Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,765,821. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of instant claim 1 are found within the overall scope of patent claim 12, the instant claim merely being broader in scope. While in patent claim 12 it is the control circuitry which specifically drives current into at least one of the first and second meshes of each capsule, one of ordinary skill in the art would have considered it prima facie obvious to specify the control circuity as located within a main body of the vaporizer as internal electronics are the most common form of design to protect electronic components. A further mapping of dependent claims is as follows:
Instant claim 2 vs. limitations in patent claim 1
Instant claim 3 vs. limitations in patent claim 1, the “initial location” is directly relatable to the “first receptacle” and the “end location” is directly relatable to the “second receptacle” in patent claim 1
Instant claim 4 vs. limitations in patent claim 1
Instant claim 5 vs. limitations in patent claim 1
Instant claim 6 vs. limitations in patent claim 1

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosen (WO Pub. 94/09842 A1).
Regarding claim 1, Rosen discloses an apparatus (Figs. 5-8; Pg. 34-35; see also Fig. 1 and its discussion in Pg. 28-30) for generating a vapor, comprising: a capsule (Fig. 5 #40; Pg. 34-35) including a material (Pg. 34-35 – “drug”) and configured to heat the material (Pg. 34-35 – “electrical resistance path”; see also discussion of heating in Pg. 28-29); a main body (Fig. 5 #31) configured to receive the capsule and to supply an electric current to the capsule (Pg. 34-35; see also discussion of heating in Pg. 28-29); and a transfer assembly (Fig. 5 elements causing movement of #40 within #31 and causing ejection of #40 from #31, as discussed in Pg. 34-35) configured to move the capsule within the main body. The embodiment of Fig. 1, as discussed in Pg. 28-30, is similarly readable on the instant claim.
Regarding claim 2, Rosen discloses the main body includes a vaporization location (position of furthest rightward #40 in Fig. 5), and the transfer assembly is configured to move the capsule to the vaporization location (Pg. 34-35 – each #40 successively moves into vaporization location).
Regarding claim 7, Rosen discloses the main body has a longitudinal axis (Fig. 8 left to right), and the transfer assembly is configured to move the capsule in a plane orthogonal to the longitudinal axis of the main body (ejection of #40 in Fig. 7 is orthogonal).
Regarding claim 8, Rosen discloses the transfer assembly is configured to move the capsule along a path that intersects the longitudinal axis of the main body (Fig. 8 each #40 moves along the longitudinal axis).
Regarding claim 12, Rosen discloses the transfer assembly is configured to move the capsule along a linear path within the main body (Fig. 8).
Regarding claim 13, Rosen discloses the linear path is in a lateral direction within the main body (Fig. 8). The term “lateral” is understood with a plain meaning definition to represent side-to-side motion, which is the direction of travel of each #40 within device 31 (Fig. 8).
Regarding claim 14, Rosen discloses the transfer assembly is configured to bias the capsule in a longitudinal direction of the main body (Fig. 8 left to right).
Regarding claim 15, Rosen discloses the transfer assembly is configured to bias the capsule toward a downstream end of the main body (Fig. 8 #40 pushed toward right).
Regarding claim 16, Rosen discloses the transfer assembly includes a spring (Fig. 8 #43; Pg. 35) configured to move the capsule longitudinally (Fig. 8 left to right) within the main body.
Regarding claim 17, Rosen discloses the transfer assembly is configured to move the capsule longitudinally (Fig. 8 left to right) and laterally (Fig. 8) within the main body. The term “lateral” is understood with a plain meaning definition to represent side-to-side motion, which is the direction of travel of each #40 within device 31 (Fig. 8). The claim does not require the longitudinal and lateral directions to be different from each other.
Claim(s) 1-6, 9-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davidson et al. (U.S. Pub. 2017/0095624).
Regarding claim 1, Davidson discloses an apparatus (e.g. Fig. 6B; ¶¶0146-0180, 0203-0206) for generating a vapor, comprising: a capsule (any of Figs. 5A-5H #2300 which include a heating element; ¶¶0146, 0204) including a material (¶0147 – “drug substance”) and configured to heat the material (¶¶0151, 0160-0177); a main body (Figs. 6A-7B #2320; ¶0204) configured to receive the capsule and to supply an electric current to the capsule (¶¶0165, 0211); and a transfer assembly (Fig. 6B #2322 and interconnected elements which cause #2322 to move; ¶0204) configured to move the capsule within the main body.
Regarding claim 2, Davidson discloses the main body includes a vaporization location (position of #2300 in Fig. 6A), and the transfer assembly is configured to move the capsule to the vaporization location (Fig. 6B rotation of #2322).
Regarding claim 3, Davidson discloses the main body further includes an initial location (Fig. 6B any #2300 in rotational position prior to the position of #2300 in Fig. 6A) and an end location for the capsule (Fig. 6B any #2300 in rotational position after the position of #2300 in Fig. 6A).
Regarding claim 4, Davidson discloses the vaporization location is between the initial location and the end location for the capsule (Fig. 6B).
Regarding claim 5, Davidson discloses the transfer assembly is configured to move the capsule from the initial location to the vaporization location (Fig. 6B; ¶0204).
Regarding claim 6, Davidson discloses the transfer assembly is configured to further move the capsule from the vaporization location to the end location (Fig. 6B; ¶0204).
Regarding claim 9, Davidson discloses the transfer assembly is configured to move the capsule along a curved path within the main body (Fig. 6B; ¶0204). For this claim enclosure 2324 is additionally read as part of the “main body” of claim 1.
Regarding claim 10, Davidson discloses the transfer assembly includes a wheel (Fig. 6B #2322) configured to undergo a rotation to move the capsule along the curved path (¶0204).
Regarding claim 11, Davidson discloses the curved path is a semicircular path (Fig. 6B). A path of motion of an individual cartridge 2300 may be found to be semicircular when it travels about halfway around within enclosure 2324.
Regarding claim 12, Davidson discloses the transfer assembly is configured to move the capsule along a linear path within the main body (Fig. 6D; ¶0205). Dose puller 2314 pulls a cartridge 2300 into place (¶0205).
Regarding claim 13, Davidson discloses the linear path is in a lateral direction within the main body (Fig. 6D; ¶0205). The term “lateral” is understood with a plain meaning definition to represent side-to-side motion, which is the direction of travel of each #2300 in the view of Fig. 6D.
Regarding claim 14, Davidson discloses the transfer assembly is configured to bias the capsule in a longitudinal direction of the main body (¶0205 – dose “pusher” will  bias from #2322 toward #2320 in the view of Fig. 6D).
Regarding claim 16, Davidson discloses the transfer assembly includes a spring (¶0205 – dose “pusher” being “spring loaded”) configured to move the capsule longitudinally (Fig. 6D right to left) within the main body.
Regarding claim 17, Davidson discloses the transfer assembly is configured to move the capsule longitudinally (Fig. 6D right to left) and laterally (Fig. 6D right to left) within the main body. The term “lateral” is understood with a plain meaning definition to represent side-to-side motion, which is the direction of travel of each #2300 in the view of Fig. 6D. The claim does not require the longitudinal and lateral directions to be different from each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785